NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                      Argued April 24, 2012
                                      Decided July 20, 2012

                                              Before

                                WILLIAM J. BAUER, Circuit Judge

                                 MICHAEL S. KANNE, Circuit Judge

                                 DAVID F. HAMILTON, Circuit Judge
          
No. 11‐3191

MICHAEL S. TRIPP,                                  Appeal from the United States District
    Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 10 C 3381
MICHAEL J. ASTRUE,
 Attorney General of the United States             Arlander Keys,
       Defendant‐Appellee.                         Magistrate Judge.



                                             O R D E R

        Michael Tripp, a 49‐year‐old former home remodeler and warehouse manager, applied
for disability insurance and supplemental security income under the Social Security Act.  He
claims that an ankle injury has left him incapable of gainful employment. After an evidentiary
hearing, an administrative law judge concluded that Tripp could perform unskilled sedentary
work  and  the  ALJ  therefore  denied  benefits.  The  Appeals  Council  denied  review  of  that
No. 11‐3191                                                                                      Page 2

decision, which the district court also upheld. Because substantial evidence supports the ALJ’s
decision, we affirm the denial of benefits.

         Tripp  broke  his  right  leg  and  ankle  in  a  January  2007  car  accident.  Medical  images
revealed multiple tibia and fibula fractures and displacement at the ankle mortise. A surgeon
installed  two  plates  and  several  screws  to  repair  the  damage.  Tripp  started  with  physical
therapy in March 2007. Diagnostic images taken in April confirmed satisfactory healing of one
tibia fracture but only minimal healing of his fibula and a second tibia fracture. The images also
revealed osteopenia (low bone‐mineral density) in the ankle, with disuse osteoporosis noted
as the likely cause. Already, though, Tripp “occasionally” was walking on the injured foot, and
by May, when his ankle was next evaluated by his surgeon, he reported a “50% improvement”
in symptoms. He suffered a setback in June after hurting his ankle while swimming, but his
surgeon’s treatment notes indicate that in mid‐July he reported that his ankle was “60% better”
than after the car crash.

        Meanwhile, Tripp had applied for Social Security benefits at the end of June 2007. Earlier
that month he had consulted with Dr. Thomas Rappette, a podiatrist. X‐rays confirmed that the
bones in Tripp’s leg had healed, but Dr. Rappette concluded that Tripp eventually might need
an ankle fusion or joint replacement because his ankle joint appeared to have collapsed and the
articular cartilage was “pretty much void.” In a report apparently prepared in conjunction with
Tripp’s application for benefits, Dr. Rappette noted that he walked with a cane and opined that
his capacities to stand, walk, and turn were “more than 50% reduced.” Tripp himself also said,
in a standard‐form “Activities of Daily Living” questionnaire, that he could stand and walk for
up to an hour, but only with crutches.

        That  same  month,  and  again  in  July  and  August,  Tripp  completed  for  his  physical
therapist a questionnaire about his ankle. Twice he reported that he was using “2 canes or
crutches” and walking only indoors, but in August 2007 he disclosed his ability to walk one to
three  blocks  without  a  cane,  which  he  needed  only  for  “long  walks.”  Also  in  August  a
physician contracted by the Bureau of Disability Determination Services (the arm of the Illinois
Department  of  Human  Services  tasked  with  making  initial  decisions  on  applications  for
disability benefits, see 42 U.S.C. § 421(a)(1); 20 CFR §§ 404.1613, 416.1013) examined the medical
record and projected that, by the January 2008 anniversary of Tripp’s auto accident, he should
be able to sit, or stand and walk, for six hours of an eight‐hour work day.

        The state agency denied Tripp’s application for supplemental security income in July
2007,  and  his  application  for  disability  insurance  benefits  in  August  2007.  After  that  his
condition  appeared  to  worsen,  at  least  on  paper.  In  another  standard  “Activities  of  Daily
Living” questionnaire, which Tripp submitted to the state agency in October 2007 while his case
was  being  reconsidered,  he  acknowledged  that  he  was  driving  a  car  but  said  he  needed
No. 11‐3191                                                                                       Page 3

crutches  or  two  canes  to  stand,  walk,  and  balance.  That  same  month  Tripp  also  consulted
Dr. Vinod Motiani, an internist, who did not conduct any diagnostic tests but did write the state
agency saying that Tripp could “stand for a few minutes and does need a crutch,” and even
with  crutches  could  “barely  walk,  maybe  10  to  15  steps.”  Dr.  Rappette  then  recorded  in  a
November 2007 progress note that Tripp’s  ankle was “very painful and swollen” and had
compressed further on the right side.

        In  December  2007,  after  reconsideration,  the  state  agency  again  denied  Tripp’s
applications for benefits. Tripp did not appear before the ALJ until 17 months later in May 2009,
yet he submitted no medical evidence covering that period.* He was represented by a lawyer
at the hearing (though not by the lawyer who represents him now). His hearing testimony
comprises eight pages of transcript. Tripp had a crutch at the hearing, which he said he needed
“most of the time.” “A couple of steps,” he testified, was the limit he could walk without the
crutch, and 20 to 40 feet was as far as he could walk even with the crutch. He did not have
difficulty sitting for long periods, he said, because he elevates his leg. A doctor, Tripp added,
had told him not to lift more than five pounds. He conceded that he still was driving, although
with difficulty. All of Tripp’s testimony came in response to questions from the ALJ; Tripp’s
lawyer asked no questions.

           A vocational expert was the only other witness. In response to several hypothetical
questions, the expert testified that roughly four million jobs were available to Tripp in the
Chicago area if he was capable of performing a full range of light work. That number would
fall  to  about  8,500,  the  expert  continued,  if  Tripp  was  limited  by  the  use  of  a  “hand‐held
assistive device” (SSA jargon for a crutch or cane, see 20 C.F.R. Pt. 404, Subpt. P, App. 1); those
positions would be unskilled and sedentary, including work as a bench assembler, telephone
order clerk, and surveillance system monitor. The vocational expert acknowledged, however,
that no jobs were available to Tripp if his mobility was restricted to the extent he claimed.

        The ALJ found that Tripp was not disabled and denied benefits. Applying the SSA’s
five‐step evaluation process, see 20 C.F.R. § 404.1520(a), the ALJ concluded that (1) Tripp had
not engaged in substantial gainful activity since his accident; (2) his ankle injury constituted a
severe impairment; (3) this impairment did not meet or medically equal the definition of any
impairment listed in 20 C.F.R. Pt. 404, Subpt. P, App. 1; (4) Tripp was incapable of performing
his past work; and (5) he nevertheless retained the residual functional capacity to perform



        *
        In  answering  a  March  2008  prehearing  questionnaire  from  the  Social  Security
Administration, Tripp asserted that he also suffered from previously undisclosed depression
and anxiety. He volunteered to the ALJ that he was seeing a counselor for those impairments,
but he made no effort to develop the record as to either and does not discuss them in this court.
No. 11‐3191                                                                                       Page 4

sedentary work that does not involve “crawling; climbing ladders, ropes and scaffolds; or more
than occasional balancing, kneeling, stooping, crouching or climbing of ramps and stairs” –
restrictions that are defined as “postural limitations” in SSR 96‐9p. Although the ALJ did not
say  so  explicitly,  the  decision  necessarily  includes  an  implicit  finding  that  Tripp  was  not
restricted  to  the  use  of  a  hand‐held  assistive  device:  although  the  ALJ  noted  that  Tripp
sometimes used crutches, he never acknowledged that Tripp needed them. The ALJ characterized
Tripp’s vocational outlook as sufficiently rosy, “even including a need for an assistive [device]
to ambulate,” but the ALJ refused to credit Tripp’s testimony about the limiting effects of his
ankle impairment because his account was undermined by his past reports to physicians and
in questionnaires, the favorable progress reports from his physical therapist, and the residual
functional capacity assessments from the state‐agency physician and even Dr. Rappette.

        The ALJ issued his decision in June 2009. In August, while Tripp’s case was before the
Appeals Council, he submitted a newly obtained medical report showing signs of degenerative
disc disease in his middle and lower back. Tripp also submitted an August 2009 “report” from
Fox  Valley  Orthopaedics.    That  handwritten  document  says  this  above  an  indecipherable
signature: “Mr. Tripp suffers from chronic disabling pain follow an auto accident Jan 28th, 07.
He is unable to maintain gainful employment due to his pain.” And, finally, Tripp supplied an
August 2009 progress note from Dr. Rappette, who concluded that Tripp was experiencing pain
and  swelling  in  his  ankle  from  “significant  osteoarthritis  in  the  entire  ankle  joint  bone.”
Dr. Rappette opined that the condition will worsen with time and that ankle fusion or joint
replacement remain the only “legitimate” solutions for Tripp. Tripp’s lawyer asked only that
these  materials  be  placed  in  his  “file.”  After  the  Appeals  Council  denied  review,  Tripp
unsuccessfully argued in the district court that the ALJ should have been required to reconsider
his finding of no disability in light of the post‐hearing submissions. Tripp does not repeat this
contention  on  appeal,  and  thus  he  has  abandoned  his  reliance  on  the  new  materials.  See,
e.g., Arnold v. Barnhart, 473 F.3d 816, 820 n.2 (7th Cir. 2007); Gallegos v. Mount Sinai Medical
Center, 210 F.3d 803, 808 n.2 (7th Cir. 2000).

        In this court Tripp contends that the ALJ’s finding that he could perform a range of
sedentary work is not supported by substantial evidence. But rather than take issue with the
ALJ’s underlying determinations that his testimony was not credible and that he did not need
a crutch or cane to walk, Tripp focuses on perceived shortcomings in the hypothetical questions
posed to the vocational expert. The ALJ, Tripp maintains, did not properly consider how using
a  crutch  would  affect  his  ability  to  perform  the  unskilled,  sedentary  jobs  identified  by  the
expert. Noting that a claimant who uses a hand‐held assistive device may, depending on the
extent of impairment, be capable of the full range of unskilled sedentary work or incapable of
performing any such work, Tripp asserts that the ALJ erred by failing to specify in his second
hypothetical question the type of assistive device and how often or how long it was needed.
No. 11‐3191                                                                                        Page 5

Tripp does not dispute that someone with the postural limitations attributed to him by the ALJ
can perform the positions identified by the vocational expert.
        Tripp’s focus on this issue is difficult to understand in light of the fact that the ALJ did
not  find  that  he  needed  an  assistive  device  at  all.  Indeed,  it  is  unclear  whether  Tripp
understands that the ALJ did not include an assistive‐device restriction in his determination
of residual functional capacity. His opening and reply briefs simply assume that the ALJ was
required to do so after acknowledging that he “uses crutches to ambulate at times.” The ALJ
never suggested, however, that he thought Tripp’s crutch was medically necessary. A finding
of  necessity  must  rest  on  “medical  documentation  establishing  the  need  for  a  hand‐held
assistive device to aid in walking and standing, and describing the circumstances for which it
is  needed,”  see  SSR  96‐9p;  Martinez  v.  Astrue,  316  F.  App’x  819,  826  (10th  Cir.  2009)  (non‐
precedential decision); Howze v. Barnhart, 53 F. App’x 218, 222 (3d Cir. 2002) (non‐precedential
decision), and nowhere did the ALJ hint that such evidence might be present in the medical
record.

        In our view, the record adequately supports the finding of no medical necessity. The
record is replete with references to Tripp’s use of “crutches,” “a crutch,” or “a cane,” but these
mentions are traceable to his self‐reports and to physicians’ observations that he presented with
an assistive device. Even the statement of Dr. Motiani, who in his letter to the state agency
asserted matter‐of‐factly that Tripp “does need a crutch,” lacks the specificity necessary to
determine whether this was the doctor’s medical opinion or merely a restatement of what was
told to him by Tripp. Dr. Motiani, after all, saw Tripp only once, offered an opinion without
conducting  any  diagnostic  tests,  and  has  no  expertise  in  orthopaedics.  And  though  no
published appellate decision addresses the precise documentation a claimant must provide, the
Third and Tenth Circuits in non‐precedential decisions have required an unambiguous opinion
from  a  physician  stating  the  circumstances  in  which  an  assistive  device  is  medically
necessary. See, e.g., Spaulding v. Astrue, 379 F. App’x 776, 780 (10th Cir. 2010) (non‐precedential
decision)  (provision  of  cane  to  claimant  by  Veterans  Administration  medical  service  at
physician’s request did not satisfy medical necessity standard); Staples v. Astrue, 329 F. App’x
189, 191–92 (10th Cir. 2009) (non‐precedential decision) (doctor’s statement that claimant “uses
a cane to walk” did not establish medical necessity); Howze, 53 F. App’x at 222 (concluding that
doctor’s reference to “script” for cane and checking box on printed form corresponding to
statement that “hand‐held assistive device medically required for ambulation” was insufficient
to establish medical necessity). Tripp does not identify, and we cannot find, any such statement
in his medical records. Although Dr. Rappette opined in June 2007 that Tripp’s abilities to stand
and walk were more than 50% reduced, these deficits were not inconsistent with a finding that
he was capable of sedentary work, which is limited to jobs requiring no more than two hours
of standing and walking per day – less than half that required by light work, which can involve
up to six hours of standing and walking. See SSR 83‐10; Keith v. Barnhart, 473 F.3d 782, 784 n.4
(7th Cir. 2007).
No. 11‐3191       Page 6

              AFFIRMED.